Citation Nr: 0308127	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for neuropathy, claimed 
as a result of herbicide exposure.

2.  Entitlement to service connection for an acneform 
disorder, claimed as a result of herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a post-operative right inguinal hernia.

4.  Entitlement to a compensable evaluation for a status-post 
right orchiectomy.

(The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
February 2001 the veteran failed to appear for a hearing 
before a Member of the Board.  This case was previously 
before the Board in April 2001 and was remanded for 
additional development.  The case has been returned to the 
Board and is ready for further review.

The Board notes that in a January 2003 rating decision, the 
RO denied entitlement to service connection for urinary 
incontinence and also denied entitlement to TDIU.  As of this 
time the veteran has not filed a notice of disagreement as to 
those issues, and service connection for urinary incontinence 
and entitlement to TDIU are not before the Board for 
appellate consideration.

The record also reflects a June 1999 request by the veteran 
for permanency of his 100 percent PTSD disability rating.  
This matter is also referred to the RO for appropriate 
consideration.

The Board is undertaking additional development on the issue 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After giving 
the veteran notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing the 
special monthly compensation issue.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
suffers from neuropathy.

2.  Cystic and comedonal acne have been shown to be causally 
related to the veteran's military service.

3.  A recent VA examination indicated that there was no 
evidence of hernia recurrence, and a truss, belt, or other 
supportive device was not medically necessary; a tender scar 
in the right inguinal area has been noted.

4.  The right testicle has been removed; no left testicle 
disability has been noted.


CONCLUSIONS OF LAW

1.  Neuropathy was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Cystic and comedonal acne were incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for a post-operative right inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338, 7804 
(2002).

4.  The criteria for an initial compensable evaluation for a 
status-post right orchiectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to service connection, increased 
rating, and special monthly compensation claims, informed him 
of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  The Board notes that the 
claims file contains relevant service and VA medical records, 
including opinions from VA physicians that addressed the 
veteran's contentions in this case and VA examinations that 
have addressed the severity of his service-connected 
disabilities on appeal.

The veteran has not referenced any existing evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims.  By a letter dated in November 
2001 (among other places) the RO informed the veteran 
concerning who was responsible for obtaining the evidence 
necessary to substantiate his claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.


I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
organic diseases of the nervous system, will be presumed if 
it becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

With respect to the claims for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange include acute and subacute peripheral neuropathy and 
chloracne.  38 C.F.R. §§ 3.307, 3.309.

A.  Neuropathy

In the present case, the medical records in the claims file 
fail to reflect a diagnosis of neuropathy.  An October 2002 
VA examiner noted that there was no evidence of peripheral 
neuropathy either by history or examination (including a 
January 2002 VA EMG).  Although the October 2002 VA examiner 
was examining the veteran to ascertain the nature of any 
neuropathy that might be present, the physician was unable to 
find a basis for diagnosing any such disability.  As such, 
service connection for neuropathy is not warranted.

As the preponderance of the evidence is against the veteran's 
service connection claim, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Accordingly, the benefit-of-the-doubt 
rule is not applicable, and the claim of service connection 
for neuropathy is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

B.  Acneform Disorder

The Board notes that the veteran was service connected for a 
skin disability including the face and neck (acne conglabata) 
in January 1972.

Psoriasis involving the penis has been diagnosed.  However, 
no such finding (psoriasis involving the penis) was made 
during service, and the October 2002 VA dermatology examiner 
has specifically indicated that it was not likely that "the 
veteran's psoriasiform eruption on the glans penis is related 
to previous Agent Orange exposure."  There is also no 
suggestion in the file that the veteran's psoriasis of the 
glans penis is related to his service.  As such, service 
connection for psoriasis of the glans penis is not warranted.

The October 2002 VA examiner has, however, essentially 
indicated that the veteran's cystic and comedonal acne were 
related to the veteran's previous exposure to Agent Orange.

As such, service connection for cystic and comedonal acne is 
warranted.

II.  Entitlement to Increased Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the ratings for his service-connected disabilities on 
appeal, the severity of the veteran's disabilities are to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Right Inguinal Hernia.

A July 1995 rating decision granted service connection (under 
38 U.S.C.A. § 1151) for the veteran's hernia disability and 
assigned the current 10 percent rating, effective February 1, 
1993.  The veteran was originally assigned a 10 percent 
rating, effective February 4, 1992, and a 100 percent (under 
38 C.F.R. § 4.30) rating for undergoing hernia repair and 
hospitalization, effective December 10, 1992.  An April 1995 
VA record indicates that the veteran is "status post hernia 
repair times four."

The veteran's hernia disability is rated under Diagnostic 
Codes 7338-7804.  Under Diagnostic Code 7338, a 
noncompensable (zero percent) disability rating is assigned 
for a small, reducible inguinal hernia, or an inguinal hernia 
without true hernia protrusion, or an inguinal hernia that 
has not been operated on, but is remediable.  A 10 percent 
disability rating is warranted where the evidence shows a 
post-operative recurrent inguinal hernia that is readily 
reducible and well supported by truss or belt.

The medical evidence of record reveals that the veteran's 
inguinal hernia has not recurred since surgery in 1995.  The 
October 2002 VA examiner noted that there was no evidence of 
hernia recurrence and a truss, belt, or other supportive 
device was not medically necessary.

A tender scar in the right inguinal area has been noted.  
Thus, while the veteran's hernia would seem to warrant only a 
compensable level under Diagnostic Code 7338, the tender scar 
does justify a 10 percent rating under Diagnostic Code 7804.  
As 10 percent is the maximum rating available under 
Diagnostic Code 7804, an initial rating in excess of 10 
percent for the veteran's hernia disability is not warranted.  
Fenderson.

B.  Right Orchiectomy.

A July 1995 rating decision granted service connection (under 
38 U.S.C.A. § 1151) for right testicle atrophy, status post 
right orchiectomy, and assigned the current noncompensable 
rating, effective February 4, 1992.

The veteran' right testicle disability is rated under 
Diagnostic Code 7524.  Under Diagnostic 7524, removal of one 
testis warrants a 0 (noncompensable) rating, while removal of 
both testis warrants a 30 percent rating.  A note to that 
code provides that, in cases of the removal of one testis as 
the result of a service-incurred injury or disease, other 
than an undescended or congenitally undeveloped testis, with 
the absence or nonfunctioning of the other testis unrelated 
to service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.

The Board notes that the RO has awarded the veteran special 
monthly compensation based upon the loss of use of a creative 
organ in conjunction with the removal of his right testicle.

The Board notes that the veteran has not contended nor has 
the evidence revealed that the veteran's left testicle has 
been remove or is otherwise disabling.  As noted, a rating of 
30 percent under Diagnostic Code 7524 requires the removal of 
both testicles, which is not the situation in this case.  In 
addition, no VA examiners have indicated that the veteran's 
complaints of urinary incontinence were related to the 
veteran's right testicle orchiectomy.  Under these 
circumstances, an initial compensable evaluation under 
Diagnostic Code 7524 is not warranted.  Fenderson.

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  This case, however, does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for more favorable 
determinations.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's hernia or right testicle disabilities, 
alone, have resulted in recent hospitalizations or caused 
marked interference in the veteran's employment.  38 C.F.R. § 
3.321(b)(1).


ORDER

Service connection for neuropathy is denied.

Service connection for cystic and comedonal acne is granted.

An initial evaluation in excess of 10 percent for a post-
operative right inguinal hernia is denied.

An initial compensable evaluation for a status-post right 
orchiectomy is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

